Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a display scan driver. 
Independent claim 9, and its dependent claims, are drawn to the general notion of a display panel containing a claim 1 scan driver. 
Independent claim 17, and its dependent claims, are drawn to the general notion of a display device containing a claim 9 display panel
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a plurality of switches disposed between a timing controller’s control signal output terminals and a gate driver’s control signal input terminals, the state of each switch being set by a resistor connected between the switch control electrode and one of the positive or the negative power supply, when these structural and functional features are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Michael J Eurice/Primary Examiner, Art Unit 2693